 

Exhibit 10.7

 

RESTRICTED STOCK AWARD AGREEMENT

 

 

Tuesday Morning Corporation
2014 Long-Term Incentive Plan

This Restricted Stock Award Agreement (this “Agreement”) is entered into between
Tuesday Morning Corporation, a Delaware corporation (the “Company”), and
_______________ (the “Participant”) effective as of ________________ (the “Date
of Grant”), pursuant to the Tuesday Morning Corporation 2014 Long-Term Incentive
Plan, as amended (the “Plan”), the terms of which are incorporated by reference
herein in their entirety.  

Whereas, the Company desires to grant to the Participant the shares of common
stock, par value $0.01 per share (“Common Stock”), as an inducement for the
Participant’s continued and effective performance of services for the Company,
subject to the terms and conditions of this Agreement; and

WHEREAS, the Participant desires to have the opportunity to hold the Common
Stock subject to the terms and conditions of this Agreement;

Now, therefore, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

1.

Grant of Restricted Stock.  Effective as of the Date of Grant, the Company shall
cause to be issued in the Participant’s name ___________ shares of Common Stock
(the “Restricted Stock”).  The Company shall electronically register the
Restricted Stock, and any Retained Distributions issued with respect to the
Restricted Stock, in the Participant’s name and note that such shares are
Restricted Stock.  If certificates evidencing the Restricted Stock, or any
Retained Distributions, are issued to the Participant during the Restricted
Period, such certificates shall bear a restrictive legend, substantially as
provided in Section 15.10 of the Plan, to the effect that ownership of such
Restricted Stock (and any such Retained Distributions), and the enjoyment of all
rights appurtenant thereto, are subject to the restrictions, terms, and
conditions provided in the Plan and this Agreement.  The Participant shall have
the right to vote the Restricted Stock awarded to the Participant and to receive
and retain all regular cash dividends, and to exercise all other rights, powers
and privileges of a holder of Common Stock, with respect to such Restricted
Stock, with the exception that (a) the Participant shall not be entitled to
delivery of a stock certificate or certificates representing such Restricted
Stock until the Forfeiture Restrictions applicable thereto shall have expired
and the Participant requests delivery of a certificate as described in Section
6.4(a) of the Plan, (b) the Company shall retain custody of all Retained
Distributions made or declared with respect to the Restricted Stock (and such
Retained Distributions shall be subject to the same restrictions, terms and
conditions as are applicable to the Restricted Stock) until such time, if ever,
as the Restricted Stock with respect to which such Retained Distributions shall
have been made, paid, or declared shall have become vested, and such Retained

 

--------------------------------------------------------------------------------

 

Distributions shall not bear interest or be segregated in separate accounts and
(c) the Participant may not sell, assign, transfer, pledge, exchange, encumber,
or dispose of the Restricted Stock or any Retained Distributions during the
Restricted Period.  Upon issuance, the certificates for the Restricted Stock
shall be delivered to the Secretary of the Company or to such other depository
as may be designated by the Committee as a depository for safekeeping until the
forfeiture of such Restricted Stock occurs or the Forfeiture Restrictions lapse,
together with stock powers or other written instruments or electronic agreements
of assignment, each endorsed in blank, which will permit transfer to the Company
of all or any portion of the Restricted Stock and any securities constituting
Retained Distributions which shall be forfeited in accordance with the Plan and
this Agreement.  In accepting the award of Restricted Stock set forth in this
Agreement, the Participant accepts and agrees to be bound by all the terms and
conditions of the Plan and this Agreement. 

2.

Definitions.  For purposes of this Agreement, the following terms shall have the
meanings indicated below:

 

(a)

“Forfeiture Restrictions” shall mean any prohibitions and restrictions set forth
herein with respect to the sale or other disposition of Restricted Stock issued
to the Participant hereunder and the obligation to forfeit and surrender such
Restricted Stock to the Company.

 

(b)

“Restricted Period” shall mean the period designated by the Committee during
which Restricted Stock is subject to the Forfeiture Restrictions and may not be
sold, assigned, transferred, pledged, or otherwise encumbered.

 

(c)

“Retained Distributions” shall mean any securities or other property (other than
regular cash dividends) distributed by the Company in respect of the Restricted
Stock during any Restricted Period.

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.

3.

Transfer Restrictions.  Except as otherwise authorized by the Committee, the
Restricted Stock granted hereby may not be sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred, encumbered or disposed of (other than by
will or the applicable laws of descent and distribution) to the extent then
subject to the Forfeiture Restrictions.  Any such attempted sale, assignment,
pledge, exchange, hypothecation, transfer, encumbrance or disposition in
violation of this Agreement shall be void and the Company shall not be bound
thereby.  Further, the Restricted Stock granted hereby that is no longer subject
to Forfeiture Restrictions may not be sold or otherwise disposed of in any
manner that would constitute a violation of any applicable federal or state
securities laws.  The Participant also agrees (a) that the Company may refuse to
cause the transfer of the Restricted Stock to be registered on the applicable
stock transfer records if such proposed transfer would, in the opinion of
counsel satisfactory to the Company, constitute a violation of any applicable
securities law and (b) that the Company may give related instructions to the
transfer agent, if any, to stop registration of the transfer of the Restricted
Stock.  The Restricted Stock is registered with the Securities and Exchange
Commission under a Registration Statement on Form S-8.  A Prospectus describing
the Plan and the Stock is available from the Company.

 

--------------------------------------------------------------------------------

 

4.

Vesting.  The Restricted Stock that is granted hereby shall be subject to
Forfeiture Restrictions.  The Forfeiture Restrictions shall lapse as to the
Restricted Stock that is granted hereby in accordance with the provisions of
subsections (a) through (d) of this Section 4. 

 

(a)

Generally.  The Forfeiture Restrictions shall lapse as to the Restricted Stock
that is granted hereby as provided in subsection (b), provided that the
Participant has not incurred a Termination of Service prior to the applicable
date provided in subsection (b).  If the Participant has incurred a Termination
of Service before a date provided in subsection (b) then, except as otherwise
specified in subsections (c) or (d) below, the Forfeiture Restrictions then
applicable to any of the Restricted Stock shall not lapse and all of the
Restricted Stock with respect to which Forfeiture Restrictions have not then
lapsed shall be forfeited to the Company upon such Termination of Service.

 

(b)

Vesting Date.  The Forfeiture Restrictions shall lapse, and the Restricted Stock
will vest (subject to the provisions of subsection (a)) in accordance with the
following schedule:

 

(i)

on __________, the Forfeiture Restrictions shall lapse, and the Restricted Stock
will vest, with respect to one-quarter (25%) of the Restricted Stock;

 

(ii)

on __________, the Forfeiture Restrictions shall lapse, and the Restricted Stock
will vest, with respect to an additional one-quarter (25%) of the Restricted
Stock;

 

(iii)

on __________, the Forfeiture Restrictions shall lapse, and the Restricted Stock
will vest, with respect to an additional one-quarter (25%) of the Restricted
Stock; and

 

(iv)

on __________, the Forfeiture Restrictions shall lapse, and the Restricted Stock
will vest, with respect to the remaining one-quarter (25%) of the Restricted
Stock, so that on __________, the Restricted Stock will vest in full.

 

(c)

Death or Total and Permanent Disability.  Notwithstanding any provisions of
Section 4 to the contrary, in the event the Participant’s Termination of Service
is due to the Participant’s death or Total and Permanent Disability prior to a
date provided in subsection (b), the Forfeiture Restrictions for all of the
Restricted Stock with respect to which Forfeiture Restrictions have not then
lapsed shall lapse on the date of such Termination of Service due to death or
Total and Permanent Disability.

 

(d)

Change in Control.  Notwithstanding any provisions of Section 4 to the contrary,
in the event a Change in Control occurs prior to the date of the Participant’s
Termination of Service, the Forfeiture Restrictions for all of the Restricted
Stock with respect to which Forfeiture Restrictions have not then lapsed shall
lapse upon the occurrence of such Change in Control.

 

--------------------------------------------------------------------------------

 

 

(e)

Forfeiture Upon Violation of Confidentiality/Nonsolicitation
Provisions.  Notwithstanding anything to the contrary contained herein, in the
event the Participant fails to comply with the confidentiality and
non-solicitation provisions of Exhibit A, or the non-solicitation and/or
confidentiality provisions contained in any written agreement by and between the
Participant and the Company, then (i) the Forfeiture Restrictions shall not
lapse, and any unvested  Restricted Stock shall be immediately forfeited to the
Company as of the date of such violation, and (ii) any Restricted Stock for
which the Forfeiture Restrictions have lapsed, but that had not yet been
delivered to the Participant shall be immediately forfeited and this Agreement
(other than the provisions of this subsection (e) and the provisions of Exhibit
A) will be terminated on the date of such violation. 

5.

Effect of Lapse of Restrictions.  Upon the lapse of the Forfeiture Restrictions
with respect to the Restricted Stock granted hereby, if requested by the
Participant as described in Section 6.4(a) of the Plan, the Company shall cause
to be delivered to the Participant a stock certificate representing such
Restricted Stock, and such Restricted Stock shall be transferable by the
Participant (except to the extent that any proposed transfer would, in the
opinion of counsel satisfactory to the Company, constitute a violation of
applicable securities law).

6.

Capital Adjustments and Reorganizations.  The existence of the Restricted Stock
shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any adjustment, recapitalization,
reorganization or other change in the Company’s capital structure or its
business, engage in any merger or consolidation, issue any debt or equity
securities, dissolve or liquidate, or sell, lease, exchange or otherwise dispose
of all or any part of its assets or business, or engage in any other corporate
act or proceeding.

7.

Section 83(b) Election.  The Participant shall not exercise the election
permitted under section 83(b) of the Code with respect to the Restricted Stock
without the written approval of the Chief Financial Officer of the Company.

8.

No Fractional Shares.  All provisions of this Agreement concern whole shares of
Common Stock.  If the application of any provision hereunder would yield a
fractional share, such fractional share shall be rounded down to the next whole
share if it is less than 0.5 and rounded up to the next whole share if it is 0.5
or more.

9.

Not an Employment Agreement.  This Agreement is not an employment or service
agreement, and no provision of this Agreement shall be construed or interpreted
to create an employment or service relationship between the Participant and the
Company or guarantee the right to continue in the employment of the Company or a
Subsidiary for any specified term.

10.

Limit of Liability.  Under no circumstances will the Company or an Affiliate be
liable for any indirect, incidental, consequential or special damages (including
lost profits or taxes) of any form incurred by any person, whether or not
foreseeable and regardless of the form of the act in which such a claim may be
brought, with respect to the Plan, this Agreement or the Restricted Stock.

 

--------------------------------------------------------------------------------

 

11.

Legend.  The Participant consents to the placing on the certificate for the
Restricted Stock of an appropriate legend restricting resale or other transfer
of the Restricted Stock except in accordance with the Securities Act of 1933 and
all applicable rules thereunder. 

12.

Notices.  Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, telegram, telex, telecopy or similar facsimile means, by certified or
registered mail, return receipt requested, or by courier or delivery service,
addressed to the Company at the Company’s principal business office address and
to the Participant at the Participant’s residential address as shown in the
records of the Company, or at such other address and number as a party shall
have previously designated by written notice given to the other party in the
manner hereinabove set forth.  Notices shall be deemed given when received, if
sent by facsimile means (confirmation of such receipt by confirmed facsimile
transmission being deemed receipt of communications sent by facsimile means);
and when delivered (or upon the date of attempted delivery where delivery is
refused), if hand-delivered, sent by express courier or delivery service, or
sent by certified or registered mail, return receipt requested.

13.

Amendment and Waiver.  Except as otherwise provided herein or in the Plan, or as
necessary to implement the provisions of the Plan, this Agreement may be
amended, modified or superseded only by written instrument executed, or an
electronic agreement agreed to, by the Company and the Participant.  Only a
written instrument executed and delivered by, or an electronic agreement agreed
to by, the party waiving compliance hereof shall waive any of the terms or
conditions of this Agreement.  Any waiver granted by the Company shall be
effective only if executed and delivered by a duly authorized director or
officer of the Company other than the Participant.  The failure of any party at
any time or times to require performance of any provisions hereof shall in no
manner effect the right to enforce the same.  No waiver by any party of any term
or condition, or the breach of any term or condition contained in this
Agreement, in one or more instances, shall be construed as a continuing waiver
of any such condition or breach, a waiver of any other condition, or the breach
of any other term or condition.

14.

Governing Law and Severability.  The validity, construction and performance of
this Agreement shall be governed by the laws of the State of Delaware, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction.  The invalidity of any provision of this Agreement shall
not affect any other provision of this Agreement, which shall remain in full
force and effect.

15.

Successors and Assigns.  Subject to the limitations which this Agreement imposes
upon the transferability of the Restricted Stock granted hereby, this Agreement
shall bind, be enforceable by and inure to the benefit of the Company and its
successors and assigns, and to the Participant, the Participant’s permitted
assigns and upon the Participant’s death, the Participant’s estate and
beneficiaries thereof (whether by will or the laws of descent and distribution),
executors, administrators, agents, legal and personal representatives.

16.

Miscellaneous.  This Agreement is awarded pursuant to and is subject to all of
the provisions of the Plan, including amendments to the Plan, if any.  

 

--------------------------------------------------------------------------------

 

17.

Tax Withholding.  The Company or, if applicable, any Subsidiary (for purposes of
this Section 17, the term “Company” shall be deemed to include any applicable
Subsidiary), shall be entitled to deduct from other compensation payable to the
Participant any sums required by federal, state or local tax law to be withheld
with respect to the vesting of, or lapse of restrictions on, this
Award.  Alternatively, the Company may require the Participant (or other person
validly exercising the Award) to pay such sums for taxes directly to the Company
in cash or by check within one (1) day after the date of vesting or lapse of
restrictions.  Such payments shall be required to be made when requested by the
Company and may be required to be made prior to the removal of any restrictions
on such shares or the delivery of any certificate representing shares of Common
Stock, if such certificate is requested by the Participant in accordance with
Section 6.4(a) of the Plan.  Such payment may be made by (a) the delivery of
cash to the Company in an amount that equals or exceeds (to avoid the issuance
of fractional shares under (c) below) the required tax withholding obligations
of the Company; (b) if the Company, in its sole discretion, so consents in
writing, the actual delivery by the Participant to the Company of shares of
Common Stock that the Participant has not acquired from the Company within six
(6) months  prior thereto, which shares so delivered have an aggregate Fair
Market Value that equals or exceeds (to avoid the issuance of fractional shares
under (c) below) the required tax withholding payment; (c) if the Company, in
its sole discretion, so consents in writing, the Company’s withholding of a
number of shares to be delivered upon the vesting of the Restricted Stock, which
shares so withheld have an aggregate Fair Market Value that equals (but does not
exceed) the required tax withholding payment; or (d) any combination of (a),
(b), or (c).   

18.

Acceptance.  The Participant, by his or her acceptance of the Restricted Stock,
agrees to be bound by all of the terms and conditions of this Agreement,
including, without limitation, the provisions of Exhibit A, and the Plan, and
further consents to and agrees to be bound by the Irrevocable Stock Power
presented herewith.  

19.

Disclaimer of Reliance.  Except for the specific representations expressly made
by the Company in this Agreement and Exhibit A, the Participant specifically
disclaims that the Participant is relying upon or has relied upon any
communications, promises, statement, inducements or representation(s) that may
have been made, oral or written regarding the subject matter of this
Agreement.  The Participant represents that the Participant relied solely and
only on the Participant’s own judgment in making the decision to enter into this
Agreement.




 

--------------------------------------------------------------------------------

 

EXHIBIT A

1.

Confidential Information, the Participant’s Non-Disclosure Agreement and Work
Product Ownership.

 

(a)

Confidential Information.  During the Participant’s employment with the Company,
the Company shall provide the Participant otherwise prohibited access to certain
of its Confidential Information which is not known to the Company’s competitors
or within the Company’s industry generally, which was developed by the Company
over a long period of time and/or at its substantial expense, and which is of
great competitive value to the Company.  For purposes of this Agreement,
“Confidential Information” includes all trade secrets and confidential and
proprietary information of the Company, including, but not limited to, the
following: all documents or information, in whatever form or medium, concerning
or relating to the Company’s operations; procedures; computer systems; customer
information; methods of doing business; merchandise; marketing plans and
methods; financial and accounting information; policies and practices; product
information and strategy; project and prospect locations and leads;
developmental or experimental work; research; development; know-how; technical
data; designs; plans for research or future products; improvements; discoveries;
database schemas or tables; development tools or techniques; finances; business
plans; sales plans and strategies; budgets; pricing and pricing strategies and
techniques; costs; customer and client lists and profiles; customer and client
nonpublic personal information; supplier lists; business records; audits;
management methods and information; reports, recommendations and conclusions;
business practices; strategies; training manuals; vendors; suppliers;
contractual relationships; and other business information disclosed or made
available to the Participant by the Company, either directly or indirectly, in
writing, orally, or by drawings or observation, that is not known to the public
or any of the Company’s competitors or within the Company’s industry generally,
which was developed by the Company at its expense, and which is of value to the
Company. Confidential Information prepared or compiled by the Participant and/or
the Company or furnished to the Participant during the Participant’s employment
with the Company shall be the sole and exclusive property of the Company, and
none of such Confidential Information or copies thereof, shall be retained by
the Participant.  The Participant acknowledges that the Company does not
voluntarily disclose Confidential Information, but rather takes precautions to
prevent dissemination of Confidential Information beyond those employees such as
the Participant entrusted with such information.  The Participant further
acknowledges that the Confidential Information: (i) is entrusted to the
Participant because of the Participant’s position with the Company; and (ii) is
of such value and nature as to make it reasonable and necessary for the
Participant to protect and preserve the confidentiality and secrecy of the
Confidential Information.  The Participant acknowledges and agrees that the
Confidential Information is a valuable, special, and a unique asset of the
Company, the disclosure of which could cause substantial injury and loss of
profits and goodwill to the Company.  While the Participant may not disclose any
such Confidential Information, the Participant has the right to discuss wages,
benefits or other terms and conditions

 

--------------------------------------------------------------------------------

 

 

of employment.  Nothing in this Agreement, including the definition of
“Confidential Information” above and the nondisclosure requirements in Section
1(b) is intended to restrict the Participant’s right to have such discussions. 

(b)Non-Disclosure.  

 

(i)

The Participant shall hold all Confidential Information in strict
confidence.  The Participant shall not, during the period of the Participant’s
employment or at any time thereafter, disclose to anyone, or publish, use for
any purpose, exploit, or allow or assist another person to use, disclose or
exploit, except for the benefit of the Company, without prior written
authorization, any Confidential Information or part thereof, except as
permitted:  (1) in the ordinary course of the Company’s business or the
Participant’s work for the Company; or (2) by law.  The Participant shall use
all reasonable precautions to assure that all Confidential Information is
properly protected and kept from unauthorized persons.  Further, the Participant
shall not directly or indirectly, use the Company’s Confidential Information or
information regarding the names, contact information, skills and compensation of
employees and contractors of the Company to: (1) call upon, solicit business
from, attempt to conduct business with, conduct business with, interfere with or
divert business away from any customer, client, vendor or supplier of the
Company with whom or which the Company conducted business within the eighteen
(18) months prior to the Participant’s termination from employment with the
Company; and/or (2)  recruit, solicit, hire or attempt to recruit, solicit, or
hire, directly or by assisting others, any persons employed by or associated
with the Company.  The Participant agrees that the Participant shall take all
steps necessary to safeguard all Confidential Information and prevent its
wrongful use, disclosure, or dissemination of any other person or entity.  The
Participant further agrees that in the event the Participant is subpoenaed,
served with any legal process or notice or otherwise requested to produce or
divulge, directly or indirectly, any Confidential Information by any entity,
agency, or person in any formal or informal proceeding including, but not
limited to, any interview, deposition, administrative or judicial hearing and/or
trial, and upon the Participant’s receipt of such subpoena, process, notice or
request, the Company requests that the Participant notify and deliver via
overnight delivery service a copy of the subpoena, process, notice or other
request to: the Company’s General Counsel at 6250 LBJ Freeway, Dallas, Texas
75240.

 

(ii)

The Participant shall immediately notify the Company’s General Counsel if the
Participant learns of or suspects any unauthorized disclosure of Confidential
Information concerning the Company.

 

(iii)

Subject to Section 1(b)(iv), the Participant agrees that the Participant shall
not use or disclose any confidential or trade secret information belonging to
any former employer or third party, and the Participant shall not bring onto the
premises of the Company or onto any the Company property any

 

--------------------------------------------------------------------------------

 

 

confidential or trade secret information belonging to any former employer or
third party without such third parties’ consent.    

 

(iv)

During the Participant’s employment, the Company will receive from third parties
their confidential and/or proprietary information, subject to a duty on the
Company’s part to maintain the confidentiality of and to use such information
only for certain limited purposes.  The Participant agrees to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person or organization or to use it except as necessary in
the course of the Participant’s employment with the Company and in accordance
with the Company’s agreement with such third party.

 

(c)

Return of the Company Property.  Upon the termination of the Participant’s
employment for any reason, the Participant shall immediately return and deliver
to the Company any and all property, including, without limitation, Confidential
Information, software, devices, data, reports, proposals, lists, correspondence,
materials, equipment, computers, hard drives, papers, books, records, documents,
memoranda, manuals, e-mail, electronic or magnetic recordings or data, including
all copies thereof, books of account, drawings, prints, plans, and the like
which belong to the Company or which relate to the Company’s business and which
are in the Participant’s possession, custody or control, whether prepared by the
Participant or others.  If at any time after termination of the Participant’s
employment, for any reason, the Participant determines that the Participant has
any Confidential Information in the Participant’s possession or control, the
Participant shall immediately return to the Company all such Confidential
Information in the Participant’s possession or control, including all copies and
portions thereof.  Further, the Participant shall not retain any property,
including, without limitation, Confidential Information, data, information, or
documents, belonging to the Company or any copies thereof (in electronic or hard
copy format).  

2.

Non-Solicitation.  In Section 1, the Company promised to provide the Participant
certain Confidential Information.  The Participant recognizes and agrees
that:  (i) the Company has devoted a considerable amount of time, effort, and
expense to develop its Confidential Information and business goodwill; (ii) the
Company’s Confidential Information and business goodwill are valuable assets to
the Company; and (iii) any unauthorized use or disclosure of the Confidential
Information would cause irreparable harm to the Company for which there is no
adequate remedy at law, including damage to the Company’s business goodwill.  To
protect the Confidential Information and business goodwill of the Company, the
Participant agrees to the following restrictive covenants.

 

(a)

Non-Solicitation.  The Participant agrees that, as part of the Participant’s
employment or association with the Company, the Participant will become familiar
with the salary, pay scale, capabilities, experiences, skill and desires of the
Company’s employees and consultants.  For these reasons, the Participant agrees
that to protect the Company’s Confidential Information, legitimate business
interests, and business goodwill, it is necessary to enter into the

 

--------------------------------------------------------------------------------

 

 

following restrictive covenant.  The Participant agrees that, during the
Participant’s employment and for a period of twelve (12) months following the
date on which the Participant’s employment with the Company terminates for any
reason (“Restrictive Covenant Period”), the Participant, whether directly or
indirectly, shall not recruit, solicit, hire or attempt to recruit, solicit, or
hire, directly or by assisting others, any persons employed by or associated
with the Company, nor shall the Participant contact or communicate with any such
persons for the purpose of inducing such persons to terminate their employment
or association with the Company.  For purposes of this paragraph, the “persons”
covered by this prohibition include current employees and persons who were
employed by the Company within twelve (12) months of the time of the attempted
recruiting, solicitation, or hiring.   

 

(b)

Remedies.  The Participant acknowledges that the restrictions contained in
Section 1 and Section 2, in view of the nature of the Company’s business, are
reasonable and necessary to protect their legitimate business interests,
business goodwill and reputation, and that any violation of these restrictions
would result in irreparable injury and continuing damage to the Company, and
that money damages would not be a sufficient remedy to the Company for any such
breach or threatened breach.  Therefore, the Participant agrees that the Company
shall be entitled to a temporary restraining order and injunctive relief
restraining the Participant from the commission of any breach or threatened
breach of Section 1 or Section 2, without the necessity of establishing
irreparable harm or the posting of a bond, and to recover from the Participant
damages incurred by the Company as a result of the breach, as well as the
Company’s attorneys’ fees, costs and expenses related to any breach or
threatened breach of this Agreement and enforcement of this Agreement.  Nothing
contained in this Agreement shall be construed as prohibiting the Company from
pursuing any other remedies available to it for any breach or threatened breach,
including, without limitation, the recovery of money damages, attorneys’ fees,
and costs.  The existence of any claim or cause of action by the Participant
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the restrictive
covenants contained in Section 1 or Section 2, or preclude injunctive relief.

 

(c)

Tolling. If the Participant violates any of the restrictions contained in this
Section 2, the Restrictive Covenant Period shall be suspended and shall not run
in favor of the Participant until such time that the Participant cures the
violation to the satisfaction of the Company; the period of time in which the
Participant is in breach shall be added to the Restrictive Covenant Period.

 

(d)

Notice.  If the Participant, in the future, seeks or is offered employment, or
any other position or capacity with another company or entity, the Participant
agrees to inform each new employer or entity, before accepting employment, of
the existence of the restrictions in Section 1 and Section 2. The Company shall
be entitled to advise such person or subsequent employer of the provisions of
Section 1 and Section 2 and to otherwise deal with such person to ensure that
the provisions of Section 1 and Section 2 are enforced and duly discharged.




 

--------------------------------------------------------------------------------

 

Irrevocable Stock Power

Know all men by these presents, That For Value Received, the Participant (as
defined in the Award Agreement) has bargained, sold, assigned and transferred
and by these presents does bargain, sell, assign and transfer unto Tuesday
Morning Corporation, a Delaware corporation (the “Company”), the Restricted
Stock transferred pursuant to the Restricted Stock Award Agreement dated as of
and effective ______________, 201__, between the Company and the Participant
granting such Restricted Stock to the Participant (the “Award Agreement”); and
subject to and in accordance with the terms of the Award Agreement the
Participant does hereby constitute and appoint the Secretary of the Company the
Participant’s true and lawful attorney, IRREVOCABLY, to sell, assign, transfer,
hypothecate, pledge and make over all or any part of such Restricted Stock and
for that purpose to make and execute all necessary acts of assignment and
transfer thereof, and to substitute one or more persons with like full power,
hereby ratifying and confirming all that said attorney or his or her substitutes
shall lawfully do by virtue hereof.

 

 